United States Court of Appeals
                     For the First Circuit


No. 18-1759

                        MARK W. FLAHERTY,

                      Plaintiff, Appellant,

                               v.

                ENTERGY NUCLEAR OPERATIONS, INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Kayatta,
                         Circuit Judges.


     Sol J. Cohen, with whom Cohen & Sales, LLC was on brief, for
appellant.
     Justin F. Keith, with whom Amanda L. Carney and Greenberg
Traurig, LLP was on brief, for appellee.



                        December 23, 2019
             TORRUELLA, Circuit Judge.       Mark Flaherty ("Flaherty")

appeals     the   district   court's    order    partially   striking     the

affidavit he submitted in support of his opposition to Entergy

Nuclear Operations, Inc.'s ("Entergy") motion for summary judgment

and   dismissing    his   disability   discrimination    and    failure   to

accommodate claims on summary judgment.          Because we find that the

district court did not abuse its discretion in partially striking

Flaherty's affidavit and that Flaherty failed to establish a prima

facie case of disability discrimination or a claim for failure to

accommodate, we affirm.

                              I.    Background

A.    Factual Background

       1.   Flaherty's Employment as a Security Officer at Pilgrim

             In June 2005, Flaherty was hired as a Nuclear Security

Officer at Pilgrim Nuclear Power Station ("Pilgrim") in Plymouth,

Massachusetts      by   Wackenhut   Corp.,   Pilgrim's   former    security

operator.     In 2007, Flaherty began working directly for Entergy,

the owner and operator of Pilgrim at the time.1                U.S. Nuclear

Regulatory Commission ("NRC") regulations required Entergy to

maintain an armed security force to protect Pilgrim from any


1  Entergy has since sold its interest in the Pilgrim power plant,
which was decommissioned in August 2019. See Pilgrim Nuclear Power
Station    Decommissioning,   http://www.pilgrimpower.com    (last
visited Dec. 16, 2019).


                                     -2-
threats.    Because security personnel had access to sensitive areas

in the plant, such as nuclear reactors, Entergy developed the

Unescorted Access Authorization Program ("UAAP") to comply with

NRC regulations, which required security officers to attain and

hold special clearance or unescorted access authorization.                        See

10 C.F.R. § 73.56.

            The UAAP certification process involved an extensive

background investigation, including assessments of the applicant's

personal history, employment history, credit history, character

and reputation, and criminal history, along with psychological and

behavioral tests.         10 C.F.R. § 73.56(d)-(f).          NRC regulations also

required    Entergy       to     perform    ongoing       annual    assessments    of

individuals who were granted access under the UAAP.                       10 C.F.R.

§ 73.56(i).       The objective of these requirements was to "provide

high assurance that the individuals . . . are trustworthy and

reliable, such that they do not constitute an unreasonable risk to

public health and safety or the common defense and security,

including     the     potential      to     commit    radiological        sabotage."

10 C.F.R.     §     73.56(c).        Further     clarifying         the   applicable

regulations,        the    NRC     Regulatory    Guide        for    Training     and

Qualification       of    Security   Personnel       at   Nuclear    Power   Reactor

Facilities states:

       [I]ndividuals should not have an established medical
       history or medical diagnosis of existing medical

                                           -3-
          conditions that could interfere with or prevent the
          individual from effectively performing assigned
          duties and responsibilities. If a medical condition
          exists, the individual must provide medical evidence
          that the condition can be controlled with medical
          treatment in a manner that does not adversely affect
          the individual's fitness-for-duty, mental alertness,
          physical condition, or capability to otherwise
          effectively    perform     assigned    duties    and
          responsibilities.

NRC Regulatory Guide 5.75, § 2.5 (July 2009).

            To    implement     these     applicable    NRC    regulations       and

guidelines,      Entergy's     "Medical      Program"   set    a    benchmark    for

whether an applicant was fit to perform his or her essential

duties, which included "guard, armed response, armed escort and

alarm station operator activities as well as . . . strenuous

physical activity."          Under this program, the security officers

were subject to annual medical assessments to ensure that they

remained    qualified    for    UAAP    certification,        and   these   annual

assessments      included     renewed        personal   and    medical      history

questionnaires.

     2.    Flaherty's Medical History

            Flaherty is a U.S. military veteran who was stationed in

Iraq between 2000 and 2004.         He "saw" live combat while in Iraq,

as a result of which he sustained a number of medical conditions

and disabilities.       Accordingly, on or about July 5, 2012, Flaherty

filed a claim for disability benefits with the Department of

Veterans    Affairs     ("VA").         He    claimed   disability       based   on

                                        -4-
radiculopathy,      chronic    diarrhea,     lumbar    strain,     as   well     as

symptoms associated with chronic fatigue syndrome ("CFS") and

posttraumatic stress disorder ("PTSD").               However, on July 26,

2012, when Flaherty filled out Entergy's annual medical history

questionnaire in accordance with UAAP requirements, he failed to

indicate that he was seeking treatment for depression and anxiety,

suffering from frequent diarrhea, and experiencing "back trouble,

injury, [and] pain."         Nor did he disclose any of the symptoms or

conditions for which he was seeking VA benefits to Entergy's

evaluating physician.

           On July 8, 2013, Flaherty was examined at a VA medical

facility, and on October 10, 2013, he completed a "Chronic Fatigue

Syndrome Disability Benefits Questionnaire."               Among other things,

he   reported   that   his    CFS   symptoms   "began      mid   2009   and    have

continued and worsened since."              He stated that his symptoms

included    "poor    attention,"     "inability       to   concentrate,"        and

"forgetfulness," and that those symptoms were "nearly constant."

In between these two VA appointments, on August 8, 2013, Flaherty

filled out another Entergy medical history questionnaire where he

again failed to indicate that he was suffering from depression and

anxiety,   frequent    diarrhea,     and    "back   trouble,     injury,      [and]

pain."     Furthermore, the form had changed since 2012 and now

included a specific question about PTSD, which Flaherty denied


                                      -5-
experiencing.     As with his 2012 questionnaire, Flaherty did not

disclose any conditions for which he was seeking VA disability

benefits to his evaluating physician.

           On October 22, 2013, the VA granted Flaherty disability

benefits   for   CFS,   PTSD,   radiculopathy,   chronic    diarrhea,   and

lumbar strain, finding that his CFS symptoms restricted his daily

activities "to 50 to 75 percent of the pre-illness level[s]."           On

October 29, 2013, he was awarded monthly benefits retroactive to

August 1, 2012.

           On May 10, 2014, Flaherty applied for short-term medical

leave from work at Entergy under the Family and Medical Leave Act

("FMLA") for the period between May 11, 2014 and July 15, 2014.

The FMLA leave application did not include specific information

from Flaherty himself about the basis for his leave, but did

include a handwritten note from a VA clinical psychologist, named

Dr. Julie Klunk-Gillis, stating:

        Veteran stating that he is struggling with daily
        anxiety, depressive symptoms, and insomnia. He is
        diagnosed   with   PTSD   and   Prolonged Depressive
        Disorder. Veteran would benefit from individual +
        group therapy as well as psychiatry to address his
        symptoms.   Prognosis   is    good   with consistent
        treatment. Veteran denies any risk to self or others
        currently or in the past.

Neither Dr. Klunk-Gillis nor Flaherty referenced any CFS symptoms

or   diagnosis    in    Flaherty's   application   for     medical   leave.

Furthermore, prior to returning to work in July, Flaherty was

                                     -6-
cleared to work by both Dr. Klunk-Gillis and a nurse practitioner,

Shelia Shea, from Cape and Islands Occupational Medicine, P.C. in

Hyannis,   Massachusetts.     Neither   of   these   medical   clearances

contained references to CFS, and there is no evidence that Entergy

or any of Flaherty's direct supervisors were told at the time of

Flaherty's FMLA leave that he was suffering from CFS.

            After returning to work, in his next annual medical

history questionnaire on July 30, 2014, Flaherty again neglected

to indicate that he was suffering from "[d]epression/anxiety/other

psychological disorder"; PTSD; frequent diarrhea; and "[b]ack

trouble, injury, pain."     He denied that he was taking medications

and failed yet again to disclose any of the diagnosed conditions

for which he was receiving VA disability benefits to the evaluating

physicians.

            On March 25, 2015, as part of a five-year evaluation for

continued UAAP certification, Flaherty was interviewed by Dr.

George Peters, a psychologist working with a company named The

Stress Center.    Without evaluating any of Flaherty's background

information, The Stress Center found that Flaherty's psychological

status was "acceptable for unescorted access authorization."

     3.    Flaherty Refuses to Work Mandatory Overtime

            On February 14, 2015 -- right before his five-year

evaluation -- Flaherty refused to work a mandatory overtime shift


                                  -7-
scheduled for February 17, 2015, claiming that he would be too

fatigued to work.      Recognizing that it was uncommon for people to

self-report fatigue three days in advance, Flaherty's supervisors

initiated     an   investigation      into   Flaherty's    fatigue    claim   on

February 28, 2015.        Following a "consensus meeting" on March 26,

2015, Entergy notified Flaherty on April 23, 2015 that he would be

suspended for three days for refusing to work a mandatory overtime

shift.

      4.     Flaherty Calls Entergy's Ethics Hotline, and Entergy
             Initiates an Investigation Resulting in Flaherty's
             Termination

             On April 24, 2015, Flaherty called Entergy's ethics

hotline to make a complaint about his suspension.                  He reported

that he was a "disabled veteran who suffers from chronic fatigue

syndrome" and that, although his supervisors were not aware of his

medical      condition,     he   "plan[ned]         to   present     them   with

documentation of his medical condition."             Flaherty's complaint was

forwarded to the UAAP department at Entergy, and on April 28, 2015,

Entergy placed on hold his unescorted access authorization pending

further investigation into his recent disclosure that he was

suffering from CFS.

             As a follow-up to his ethics complaint, on April 29,

2015, Flaherty provided his VA medical records to his supervisor,

who   then   forwarded    them   to    the   UAAP    department.      The   UAAP


                                       -8-
department reviewed Flaherty's records along with his previously

submitted    annual   medical   questionnaires    and   concluded    that

Flaherty    had   failed   to   disclose   his   disabilities   --   most

importantly the CFS -- on the questionnaires.        Next, as a part of

the investigation, Flaherty was given a medical examination by Dr.

Kenneth Boyd and a psychological evaluation by Dr. Laurence Baker.

            In his May 1, 2015 report, Dr. Boyd found that Flaherty

had "not been forthcoming about his previous and ongoing medical

diagnoses when queried about his medical history at the time of

his annual exams" and "did not notify the medical department of

important medical conditions that needed to be considered in

evaluating him for his ability to adequately and safely perform

security officer duties in a timely manner."        In his May 11, 2015

report, Dr. Baker found that Flaherty should have disclosed his

disabilities during his medical exams and clinical interviews.

Dr. Baker also conducted the "Minnesota Multiphasic Personality

Inventory -- 2" test, finding that Flaherty was highly defensive

and suffered from depression and anxiety.           In all, Dr. Baker

concluded that "Mr. Flaherty does not appear to be acceptable for

unescorted access in a nuclear facility, or to be qualified to be

employed as a security officer in such a setting."

            Based on Entergy's investigation, the UAAP department

concluded that Flaherty did not satisfy the requirements for


                                   -9-
continued   unescorted     access   authorization       because   he   did   not

exhibit the "trustworthiness and reliability" required under NRC

regulations for UAAP certification.         As a result, on May 12, 2015,

Entergy denied Flaherty unescorted access authorization for a

period of five years.        According to NRC regulations, Flaherty

could no longer work as a security officer at Pilgrim, and Entergy

terminated his employment on May 19, 2015.               Entergy maintained

that it did not deny Flaherty's unescorted access authorization or

terminate him on account of his disabilities but denied his UAAP

certification solely on the basis of his lack of trustworthiness

and   reliability   in   failing    to   report   his    CFS.     Entergy    had

previously revoked the unescorted access authorization from two

other security officers who had failed to disclose important

information. These other officers did not have known disabilities.

B.    Procedural History

            On May 26, 2015, Flaherty filed a charge with the

Massachusetts Commission Against Discrimination ("MCAD") against

Entergy2 alleging disability-based discrimination in violation of

the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12101

et seq., and Mass. Gen. Laws ch. 151B, § 4(16) ("Chapter 151B").3


2  The complaint initially named Entergy Louisiana, LLC, but
Flaherty later amended the MCAD charge to correct Entergy's name
to Entergy Nuclear Operations, Inc.
3    Flaherty initially filed the charge pro se but then secured

                                    -10-
Six months later, Flaherty requested permission to withdraw the

matter   from     the   MCAD,   and    the    Equal    Employment       Opportunity

Commission    ("EEOC")     eventually        issued    a    right-to-sue     letter.

Thereafter, on August 16, 2016, Flaherty filed a complaint in the

U.S. District Court for the District of Massachusetts.

             In   his     complaint,     Flaherty          asserted    claims     for

disability discrimination and failure to accommodate under the ADA

and   Chapter     151B.      Specifically,        he       claimed    that   Entergy

terminated his employment on the basis of his disabilities and

that it failed to provide him with reasonable accommodations by

refusing to excuse him from having to work overtime.                            After

discovery,      Entergy   moved   for    summary       judgment,       seeking    the

dismissal of all claims.          After Flaherty filed an opposition to

the motion for summary judgment accompanied by his own affidavit,

Entergy moved to strike certain portions of Flaherty's affidavit

on the grounds that they contradicted Flaherty's prior testimony

and mischaracterized documents in the record.

             On July 9, 2018, the district court issued a memorandum

and order granting in part Entergy's motion to strike and granting

Entergy's motion for summary judgment. Flaherty v. Entergy Nuclear

Operations, Inc., No. 16-11667-FDS, 2018 WL 3352957 (D. Mass.




representation on October 30, 2015.


                                       -11-
July 9, 2018).       The district court struck those portions of

Flaherty's affidavit covering his initial diagnosis with CFS and

PTSD and non-disclosure to Entergy because, according to the court,

they conflicted with Flaherty's prior sworn testimony at his

deposition, and he had failed to provide a satisfactory explanation

for the change in testimony.4       Id. at *10-12.

            The district court then turned to Entergy's motion for

summary judgment.     It found that Flaherty had failed to establish

the     second   element   of   a   prima   facie   case   of   disability

discrimination -- i.e., that he was a qualified individual capable

of performing the essential functions of the position he held.

Id. at *15-16.     The court reasoned that "[b]y concealing his [CFS]

diagnosis -- which undoubtedly impacted his ability to work as a

security guard -- Flaherty violated NRC regulations requiring that

nuclear plant security personnel demonstrate trustworthiness and

reliability."      Id. at *15.      Accordingly, Entergy could revoke

Flaherty's unescorted access authorization, which he needed to be

qualified to perform the essential functions of the position he

held.     Id.    The court further noted that Entergy had offered a


4  In consequence, the court struck paragraphs 29, 37, 58, 66, 69,
72, 75, 93, 94, and 96 of Flaherty's affidavit to the extent they
referred to CFS, and paragraphs 74, 88, 89, and 99 in their
entirety. Flaherty, 2018 WL 3352957, at *11-12. The court also
struck other paragraphs on other grounds, which are not relevant
to this appeal. Id. at *8-14.


                                    -12-
"legitimate,   non-discriminatory    reason    for    its     decision   to

terminate" Flaherty's employment and that Flaherty had failed to

provide any admissible evidence to show that Entergy's articulated

reason was pretextual. Id. at *16.      Therefore, the court dismissed

Flaherty's disability discrimination claims.         Id.

          Furthermore,    the   court    determined    that     Flaherty's

failure to accommodate claims also fell short because they had not

been administratively exhausted, as required before he could bring

those claims in court.     Id. at *17-18 (noting that an employee

asserting claims under both the ADA and Chapter 151B must first

file an administrative charge before commencing a civil action

(citing Bonilla v. Muebles J.J. Álvarez, Inc., 194 F.3d 275, 277

(1st Cir. 1999) and Lattimore v. Polaroid Corp., 99 F.3d 456, 464

(1st Cir. 1996))).   The court noted that, although Flaherty had

filed a charge with the MCAD, that charge "solely allege[d]

discrimination on the basis of disability" and "sa[id] nothing

whatsoever about any failure to accommodate."         Id. at *18.    Thus,

the court concluded that dismissal of the failure to accommodate

claims was warranted.    Finally, the court determined that without

his unescorted access authorization Flaherty was not qualified to

perform the essential functions of his position "even if an

accommodation was possible."    Id. at *16.    Accordingly, the court

granted summary judgment on both the disability discrimination and


                                 -13-
failure to accommodate claims. Id. at *18.              Flaherty filed a timely

appeal.

                                 II.   Discussion

A.   Motion to Strike

             The district court granted in part Entergy's Motion to

Strike    and     struck   those       portions    of    Flaherty's    affidavit

regarding: (1) the date of Flaherty's initial CFS diagnosis,5 and

(2) the date he disclosed his CFS diagnosis to Entergy.                    Id. at

*10-12.   The court based its finding on the fact that Flaherty had

failed to provide a satisfactory explanation for the testimonial

dissonance      between    his   deposition       and   his   affidavit.        Id.

Flaherty argues that the district court abused its discretion in

granting in part Entergy's Motion to Strike because his prior

testimony at his deposition was neither clear nor unambiguous and

he provided a satisfactory explanation for the change in testimony.

             We   review   the    district     court's    decision    as   to   the

evidentiary materials it will consider in deciding a motion for

summary judgment only for "a clear abuse of discretion."                   EEOC v.

Green, 76 F.3d 19, 24 (1st Cir. 1996).




5  Although the district court also struck those portions of
Flaherty's affidavit regarding the date when he was first diagnosed
with PTSD, that is not an issue on appeal.


                                        -14-
             "When an interested witness has given clear answers to

unambiguous questions [at deposition], he cannot create a conflict

and resist summary judgment with an affidavit that is clearly

contradictory, but does not give a satisfactory explanation of why

the    testimony    is   changed."         Pena    v.    Honeywell      Int'l,    Inc.,

923 F.3d 18, 30 (1st Cir. 2019) (alteration in original) (quoting

Colantuoni    v.    Alfred     Calcagni     &    Sons,    Inc.,    44 F.3d 1,   4-5

(1st Cir. 1994)).6

             At his deposition, Flaherty testified that he did not

disclose his CFS diagnosis to Entergy until April 29, 2015.7                      Then,

in support of his opposition to Entergy's motion for summary

judgment,     Flaherty        submitted    an     affidavit       stating      that   he

disclosed his CFS diagnosis to Entergy both in July 2014 (during

Entergy's medical and psychological evaluation upon returning from

FMLA    leave)     and   in    March   2015       (to    Entergy's      psychological

evaluator, Dr. George Peters, as part of a full evaluation and

investigation for fitness to unescorted access).


6  In contrast, "[a] subsequent affidavit that merely explains, or
amplifies upon, opaque testimony given in a previous deposition is
entitled to consideration in opposition to a motion for summary
judgement." Gillen v. Fallon Ambulance Serv., Inc., 283 F.3d 11,
26 (1st Cir. 2002) (emphasis added) (citing Shepherd v. Slater
Steels Corp., 168 F.3d 998, 1007 (7th Cir. 1999)).
7  Specifically, Flaherty was asked, "[Y]ou never told anyone you
had chronic fatigue until April 29, 2015, correct?," to which he
responded, "That's correct."


                                          -15-
            Flaherty tries to explain the change in testimony by

arguing that he was confused about the question in his deposition

for two different reasons.         First, he argues that because the

question about not having told anyone that he had CFS until

April 29,    2015   followed   a    series   of   questions   regarding

accommodation requests, he therefore believed the question "to be

within the context of any request [he] made for accommodations."

Second, he argues that he understood the question "to be asking

whether [he] told any of [his] supervisors at Entergy about [his]

CFS diagnosis before April 29, 2015."

            The district court did not clearly abuse its discretion

in finding that Flaherty's "two different explanations for the

change" were unsatisfactory.       Flaherty, 2018 WL 3352957, at *11.

In considering whether to strike Flaherty's later contradictory

testimony, the district court properly noted that "the question of

when Flaherty disclosed his CFS to Entergy is one of the central

issues, if not the central issue, in the case," inasmuch as

Entergy's reasons for deeming Flaherty untrustworthy was that he

had concealed his medical condition from Entergy, which in turn,

impacted his ability to work as an armed security guard at a

nuclear power plant.    Id.    Accordingly, the court reasoned that,

"[t]he timing of the disclosure of CFS was thus not a collateral

issue as to which a lapse in memory might be overlooked."        Id.


                                   -16-
            We also agree with the district court that both the

question posed to Flaherty at his deposition as well as his

response were "clear and direct."            Id.      "Nothing about it was

confusing   or   ambiguous,"     especially      since     neither    the   word

"accommodation" nor "supervisors" was mentioned in the question.

Id.    Flaherty     also    failed     to   provide      supporting     evidence

indicating that his post-summary judgment statement, rather than

his deposition answer, was correct.8            See Rodríguez v. Trujillo,

507 F. Supp. 2d 131, 136-37 (D.P.R. 2007) (finding a post-summary

judgment affidavit including an explanation of confusion adequate

to correct contradicting testimony because it was "supported by

ample evidence").     In addition, Flaherty -- who was accompanied

by his attorney at his deposition -- had ample opportunity to seek

clarification about the questions posed to him at his deposition

and his responses.         See Colantuoni, 44 F.3d at 5 (noting that

plaintiff's attorney "was present at the deposition, and had the

opportunity to clarify any incorrect impressions").               Furthermore,

he had the opportunity to "note any change or correction to [his]

testimony and the reason therefor" upon receiving the deposition

transcript,   prior   to     Entergy   filing      its   motion   for   summary


8  Contrary to Flaherty's argument below, a note made in relation
to his FMLA leave does not provide supporting evidence of the
statement in his affidavit because the note did not mention CFS at
all, but only PTSD and related symptoms.


                                     -17-
judgment.    Yet, Flaherty's "confusion" by the line of questioning

seems to have materialized only after Entergy filed its motion for

summary judgment.        See Orta-Castro v. Merck, Sharp & Dohme Química

P.R., Inc., 447 F.3d 105, 110 (1st Cir. 2006) (finding that the

chronology    of    events       --         where    the    plaintiff's     affidavit

contradicting her prior deposition testimony was executed only

after the defendant had filed its motion for summary judgment --

was   "probative    of    the        fact    that     the   non-movant    was    merely

attempting    to   create       an    issue     of    fact").    Because    Flaherty

provided a clear answer to an unambiguous question during his

deposition,    which       he        then     directly       contradicted       without

satisfactory explanation in an affidavit filed only after Entergy

moved for summary judgment, the district court did not clearly

abuse its discretion in rejecting Flaherty's claim of "confusion"

and striking his subsequent contradictory testimony.

            We now turn to Flaherty's statements about his initial

CFS diagnosis.      At his deposition, Flaherty was asked: "[W]hen

were you first formally diagnosed by a medical professional with

PTSD and chronic fatigue syndrome?"                  Flaherty responded: "[A]round

the middle of 2012, June or July when I was going to all my

doctors['] appointments for the claim that I put in."9                       However,


9  As the district court noted, Flaherty had similarly stated in
his MCAD charge that he "ha[d] been rated with chronic fatigue
syndrome by Veteran[s] Affairs in 2012." These statements were

                                            -18-
in his affidavit, Flaherty reversed course and claimed that this

response was "incorrect[]," for he "was not made aware of [his]

diagnoses of CFS and PTSD until [he] received the VA's October 22,

2013 decision, in November, 2013," which granted his claim for

disability payments. Flaherty did not explain this alleged mistake

in his affidavit.      Furthermore, although Flaherty acknowledged in

his opposition to Entergy's Motion to Strike that his statement in

the affidavit was "inconsistent with his deposition testimony," he

argued that documentary evidence (i.e., the VA Rating Decision of

October 22, 2013) supported his statement inasmuch as it referenced

a CFS diagnosis while nothing else in the record referenced a

"definitive, formal, physician's diagnos[is]" before October 22,

2013.

               The district court found that Flaherty had not met his

burden of satisfactorily explaining why his testimony changed.

Flaherty, 2018 WL 3352957, at *12.              It reasoned that the VA's

letter granting Flaherty's claim for disability was not itself a

medical diagnosis, but an "eligibility decision[] based on [a]

diagno[sis] made by [a] physician[]."               Id. (citing Miller v.

Comm'r of Soc. Sec., No. 3:17-CV-295, 2018 WL 1357442, at *5 (S.D.

Ohio    Mar.    16,   2018)   ("The   VA     Disability   Rating   System   is


made before filing his complaint in court and the taking of his
deposition.


                                      -19-
diagnosis-driven and percentages are assigned based on diagnoses

and certain specific objective or clinical findings.")) Thus,

Flaherty must have been diagnosed with CFS at some time before

October 22, 2013, when his claim was granted.   Id.

          Flaherty now argues that the district court abused its

discretion in striking the sections of his affidavit related to

the date of his CFS diagnosis because, according to him, his

deposition testimony was neither clear nor unambiguous.   He points

to three places in the deposition where he seemingly indicated

that he was diagnosed with CFS later than mid-2012 and submits

that the inconsistent testimony creates an issue of credibility

for the factfinder.

          We note that Flaherty raises the argument that his

deposition testimony was internally inconsistent for the first

time on appeal.   Below, he merely highlighted that the October 22,

2013 VA Rating Decision referenced his CFS diagnosis and that no

other document referenced it before then.     He cannot raise this

new argument on appeal.    See Ahern v. Shinseki, 629 F.3d 49, 58

(1st Cir. 2010) ("An appellant cannot change horses in mid-stream,

arguing one theory below and a quite different theory on appeal.").

          Faced with no satisfactory explanation for the alleged

error in his deposition testimony, and in light of how the VA

Disability Rating System works, the district court did not clearly


                               -20-
abuse    its    discretion    in     striking     Flaherty's      inconsistent

statements in his affidavit.         In any event, even if the court had

erred in striking the inconsistent statements, any such error would

be harmless given that, as Flaherty himself concedes, the central

issue of this case is not the date of Flaherty's CFS diagnosis,

but the date he disclosed his knowledge of that diagnosis to

Entergy.10     See Fed. R. Civ. P. 61 (providing that errors that do

not   affect    "any   party's    substantial    rights"     do   not   warrant

"vacating,     modifying,    or    otherwise    disturbing    a   judgment   or

order").     We note that even if Flaherty was not aware of his CFS

diagnosis until November 2013, he nevertheless waited eighteen

months (until April 2015) to notify his employer about his CFS

diagnosis.

B.    Granting of Summary Judgment

             We review a district court's grant of summary judgment

de novo, construing the record in the light most favorable to the

nonmovant and resolving all reasonable inferences in that party's

favor. Ocasio-Hernández v. Fortuño-Burset, 777 F.3d 1, 4 (1st Cir.



10 Specifically, in his opposition to Entergy's Motion to Strike,
Flaherty stated that "[t]he Court should note that the central
issue to which both the relevant deposition testimony and [the
challenged statement in his affidavit] relate are a) when
Mr. Flaherty disclosed to Entergy his mental health diagnoses and
b) when was it reasonable for him to have done so under the NRC
regulations and Entergy policy."


                                     -21-
2015); Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991)

(quoting Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990)).

Summary judgment is appropriate when the moving party shows that

"there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."      Fed. R. Civ. P.

56(a).   A genuine dispute is "one that must be decided at trial

because the evidence, viewed in the light most flattering to the

nonmovant, would permit a rational factfinder to resolve the issue

in favor of either party."   Medina-Muñoz v. R.J. Reynolds Tobacco

Co., 896 F.2d 5, 8 (1st Cir. 1990) (citations omitted). "Facts are

material when they have the 'potential to affect the outcome of

the suit under the applicable law.'"   Cherkaoui v. City of Quincy,

877 F.3d 14, 23 (1st Cir. 2017) (quoting Sánchez v. Alvarado, 101
F.3d 223, 227 (1st Cir. 1996)).        The party opposing summary

judgment bears "the burden of producing specific facts sufficient

to deflect the swing of the summary judgment scythe."    Mulvihill

v. Top-Flite Golf Co., 335 F.3d 15, 19 (1st Cir. 2003) (citation

omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

256-57 (1986) (warning that the nonmoving party may not simply

"rest upon mere allegations or denials of his pleading," but

instead must "present affirmative evidence").




                               -22-
     1.    Discrimination Claims

            The ADA prohibits employers from discriminating against

a "qualified individual on the basis of disability."                      42 U.S.C.

§ 12112(a).      Where, as here, the plaintiff does not have direct

evidence    of   discriminatory       animus,      we   generally        apply   the

burden-shifting framework outlined in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-05 (1973).                 See Mancini v. City of

Providence, 909 F.3d 32, 38 (1st Cir. 2018).

            Under     the   McDonnell    Douglas    framework,       a    plaintiff

alleging an ADA claim for discriminatory firing has the initial

burden of establishing a prima facie case by showing that he

(1) was    disabled    within   the     meaning    of   the   ADA,       (2)   was   a

"qualified individual," and (3) was discharged in whole or in part

because of his disability. Phelps v. Optima Health, Inc., 251 F.3d
21, 24 (1st Cir. 2001).         Under the ADA, a "qualified individual"

is "an individual who, with or without reasonable accommodation,

can perform the essential functions of the employment position

that such individual holds or desires."                 42 U.S.C. § 12111(8).

Accordingly, our analysis of whether an individual is qualified

requires us to determine: "first, whether the individual can

perform the essential functions of [his] position; and second, if

[he] is unable to perform those essential functions, whether any




                                      -23-
reasonable accommodation by [his] employer would allow [him] to do

so."    Phelps, 251 F.3d at 25.

               If the plaintiff establishes his prima facie case, the

burden       shifts   to   the    employer     to    articulate    a    legitimate,

nondiscriminatory reason for its action.                    See Straughn v. Delta

Air Lines, Inc., 250 F.3d 23, 33-34 (1st Cir. 2001).                        If the

employer articulates such a reason, the burden shifts back to the

plaintiff, who must then show, by a preponderance of the evidence,

that the employer's proffered reason for the adverse employment

action was pretextual and that the true reason was unlawful

discrimination.        Id. at 34.11

               Flaherty challenges the district court's conclusion that

he     did    not     establish    a   prima        facie   case   of    disability

discrimination because he did not set forth sufficient evidence

from which a reasonable jury could conclude that he was qualified

for the position he held.          Specifically, Flaherty takes issue with

the court's reasoning that Entergy properly revoked his unescorted



11   Flaherty also brought claims under Chapter 151B, which
prohibits   discrimination   in   employment   against   qualified
individuals with disabilities. Mass. Gen. Laws ch. 151B, § 4(16).
Flaherty does not contest that his Chapter 151B claims should be
evaluated under the same standards as ADA claims, as has been done
before. See, e.g., Sensing v. Outback Steakhouse of Fla., LLC,
575 F.3d 145, 153-54 (1st Cir. 2009) (evaluating discrimination
claims brought under both Chapter 151B and the ADA under the same
framework).


                                       -24-
access      authorization       due      to         his      unreliability       and

untrustworthiness (as evidenced by his failure to disclose his CFS

diagnosis until April 2015), without which he was not qualified to

work as a security officer at Entergy.

             Flaherty   concedes      that    he     needed    to   maintain     his

unescorted    access    authorization        to     remain    qualified    for   the

position he held.12     See McNelis v. Pa. Power & Light Co., 867 F.3d
411, 415 (3d Cir. 2017) (affirming summary judgment for the

employer, concluding that a terminated nuclear security officer

was unable to perform the essential functions of the job after

losing his unescorted access authorization).                  He also implicitly

concedes that a finding that he intentionally failed to disclose

his   CFS   diagnosis   until    April       2015    would    support     Entergy's

conclusion that he was untrustworthy and unreliable and that his

unescorted access authorization was properly revoked.                     Flaherty

thus centers his efforts on disputing the finding that he failed

to disclose his CFS to Entergy until April 2015.                    In doing so,

Flaherty points to the statements stricken from his opposition to



12 This concession disposes of Flaherty's argument in his opening
brief that he must have been able to perform the essential
functions of his job because he had held that position for a number
of years.   As Entergy notes and Flaherty concedes in his reply
brief, pursuant to the NRC regulations, having the unescorted
access authorization was essential for Flaherty's ability to
perform his job as a security officer.


                                      -25-
Entergy's motion for summary judgment which, according to him,

establish that he disclosed his CFS diagnosis on two occasions

prior to April 2015: (1) in July 2014 to a nurse practitioner from

Cape and Islands Occupational Medicine, P.C. upon his return from

FMLA leave, and (2) in March 2015 to Dr. Peters, a psychological

evaluator working with The Stress Center, as part of a full

evaluation and investigation for fitness to unescorted access.

Furthermore, Flaherty now argues for the first time that the

nurse's and Dr. Peters's alleged knowledge of his CFS diagnosis

should be imputed to Entergy because they were hired by Entergy to

examine Flaherty and, thus, "were Entergy's agents."

             As the district court noted, Flaherty has offered no

evidence that Entergy was aware of his CFS diagnosis before April

2015 except for the stricken portions of his affidavit.              Thus,

Flaherty's challenge to the entry of summary judgment against his

disability     discrimination   claim    fails   due   to   our   decision

regarding the statements that the district court struck from his

affidavit.     Since we have already found that the district court

did not abuse its discretion in striking those statements which

contradicted his prior testimony, it follows that the district

court correctly concluded that Flaherty failed to establish a prima

facie case of disability discrimination inasmuch as he could not




                                  -26-
prove that he was qualified for the position he held at Entergy.13

In other words, because Flaherty's failure to disclose his CFS

diagnosis until April 2015 made him untrustworthy and unreliable,

Entergy   was    entitled   to   revoke   his   unescorted   access

authorization, which Flaherty needed to perform the essential

functions of the position he held in order to be deemed a qualified

individual.14   Our conclusion that Flaherty failed to establish a



13  This conclusion disposes of Flaherty's argument that the
medical examiners' alleged knowledge of his CFS diagnosis should
be imputed to Entergy because they were its agents. If Flaherty
did not share his CFS diagnosis with the medical examiners, then
he cannot establish that they had any knowledge that could be
imputed to Entergy.    In any event, this new argument would be
waived because Flaherty did not raise it below.     We note that,
although Flaherty referred to the nurse and Dr. Peters as
"Entergy's medical evaluators" below, he did not make the argument
he now makes on appeal that they were Entergy's agents and that
their knowledge should be imputed to Entergy. See United States
v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to
in a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived.").
14 We note that even if we were to reverse the district court's
striking of Flaherty's statements that he disclosed his CFS
diagnosis to Entergy in July 2014, Flaherty would still have failed
to disclose his condition on prior occasions over several years
beforehand. We also note that, according to Flaherty, he did not
disclose his CFS condition earlier because he did not believe he
needed to do so, for he did not think it interfered with his
ability to perform his duties. Yet, it was up to Entergy, not
Flaherty, as mandated by the NRC, to decide what he needed to
disclose to his employer about his mental health and when. See
McNelis, 867 F.3d at 416 ("[T]his is a feature -- not a bug -- of
the nuclear regulatory scheme.        Presumably because of the
sensitive nature of the work, the Nuclear Regulatory Commission
made a policy judgment that, for a limited number of jobs, nuclear
power plants must screen employees for certain traits and behaviors

                                 -27-
prima facie case of disability discrimination makes it unnecessary

to address the remaining stages of the McDonnell Douglas burden-

shifting framework.

      2.     Failure to Accommodate Claims

              The   ADA    compels    an    employer     "to     make    'reasonable

accommodations to the known physical or mental limitations of an

otherwise     qualified     individual       with   a    disability      who    is    an

applicant or employee, unless [the employer] can demonstrate that

the accommodation would impose an undue hardship on [its] operation

of the business.'"         Ortiz-Martínez v. Fresenius Health Partners,

PR,   LLC,    853 F.3d 599,    604     (1st   Cir.   2017)    (alterations        in

original) (quoting 42 U.S.C. § 12112(b)(5)(A)); see also U.S.

Airways, Inc. v. Barnett, 535 U.S. 391, 396 (2002).                     To establish

a claim for failure to accommodate, a plaintiff must produce

sufficient evidence for a reasonable jury to find that (1) he was

disabled within the meaning of the ADA, (2) he was a qualified

individual,     and   (3)    the     defendant,      despite     knowing       of    the

plaintiff's disability, did not reasonably accommodate it.                           See

42 U.S.C. §§ 12111(8), 12112(b)(5)(A); Estades-Negroni v. Assocs.

Corp. of N. Am., 377 F.3d 58, 63 (1st Cir. 2004).




that may endanger the public.").


                                         -28-
             Individuals    asserting           discrimination     or    failure     to

accommodate    claims     under     the     ADA    are    required      to   file   an

administrative charge with the EEOC, or alternatively, with an

appropriate state or local agency, prior to commencing a civil

action.15    See Bonilla, 194 F.3d at 278.                The judicial complaint

subsequently     filed     "must    bear        some    close    relation    to     the

allegations presented to the agency."               Jorge v. Rumsfeld, 404 F.3d
556, 565 (1st Cir. 2005).

             Although Flaherty filed an administrative charge with

the MCAD, Entergy argues that the charge related only to Flaherty's

disability    discrimination        claims,       and    thus,    his    failure    to

accommodate    claims     should    be     dismissed     for     non-exhaustion     of

administrative remedies.           We bypass the exhaustion issue because

Flaherty's claims clearly fail on the merits.                     See Morales-Cruz

v. Univ. of P.R., 676 F.3d 220, 223-24 (1st Cir. 2012).

             Flaherty's     failure        to     accommodate      claims     require

sufficient     evidence     that     he     was    a    "qualified      individual."


15 "[The] charge 'shall be filed' with the EEOC 'within one hundred
and eighty days after the alleged unlawful employment practice
occurred,' or within 300 days if 'the person aggrieved has
initially instituted proceedings with [an authorized] State or
local agency.'" Bonilla, 194 F.3d at 278 (second alteration in
original) (quoting 42 U.S.C. § 2000e-5(e)). Because the EEOC and
the MCAD have a "worksharing agreement," "claims filed with either
the MCAD or the EEOC are effectively filed with both agencies."
Davis v. Lucent Techs., Inc., 251 F.3d 227, 230 n.1 (1st Cir. 2001)
(citing Isaac v. Harvard Univ., 769 F.2d 817, 824 (1st Cir. 1985)).


                                          -29-
See 42 U.S.C. § 12111(8); Tobin v. Liberty Mut. Ins. Co., 433 F.3d
100, 107 (1st Cir. 2005).        Flaherty needed to prove that "the

proposed accommodation would have enabled [him] to perform the

essential functions of [his] job."            Echevarría v. AstraZeneca

Pharm. LP, 856 F.3d 119, 127 (1st Cir. 2017) (citing Reed v. LePage

Bakeries, Inc., 244 F.3d 254, 259 (1st Cir. 2001)); see also

42 U.S.C. § 12111(8). He has not presented such evidence.        Rather,

the undisputed evidence, as discussed earlier, includes Flaherty's

admission   that   he   needed   unescorted    access   authorization   to

perform the essential functions of his position.         Even had Entergy

granted Flaherty's request to be excused from occasionally working

overtime, his loss of the unescorted access authorization would

have rendered him unable to perform the essential functions of his

job.   The district court thus properly granted Entergy's motion

for summary judgment as to Flaherty's failure to accommodate

claims.16


16  We note that Flaherty also challenges the district court's
findings that: (1) the disabilities caused by his CFS and PTSD
prevented him from performing the essential job functions of the
position he held and no reasonable accommodation was possible, and
(2) Entergy was not required to engage in an interactive process
with Flaherty to determine an appropriate accommodation because
without his unescorted access authorization he could not perform
the essential functions of his position, even with an
accommodation.   Nevertheless, our conclusion that without his
unescorted access authorization Flaherty was not able to perform
the essential functions of the position he held, and thus was not
a qualified individual, makes it unnecessary to further address
these additional arguments. See Kvorjak v. Maine, 259 F.3d 48,

                                   -30-
                           III.    Conclusion

          For    the   foregoing   reasons,   we   affirm   the   district

court's order.

          Affirmed.




52 (1st Cir. 2001) ("[L]iability [for failure to engage in the
interactive process] . . . depends on a finding that, had a good
faith interactive process occurred, the parties could have found
a reasonable accommodation that would enable the disabled person
to perform the job's essential functions."); Phelps, 251 F.3d at
26 ("[A]n employer need not exempt an employee from performing
essential functions, nor need it reallocate essential functions to
other employees.").


                                   -31-